DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copy was located for listed item no. 26 “M. Zinkevich, M. Weimer, L. Li, and A. J. Smola. Parallelized stochastic gradient descent. 2010.” All other items listed on the information disclosure statement filed 09/27/2018 were considered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 7, taking claim 7 as exemplary:
Though Gupta et al., (US 2017/0372201 A1), part of the prior art made of record, teaches the use of encryptions with training of artificial intelligence models and the receiving from a computer system of computations in paragraph [0011] 
And though Gomez et al., (US 2020/0036510 A1), part of the prior art made of record, teaches encryptions with training and pairs of data in paragraph [0034] through the use of encrypted neural networks using public and private keys.
The primary reason for marking of allowable subject matter of independent claims 1 and 7, taking claim 7 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method and system comprising:
“training, by a computer system, an artificial intelligence model at least by determining insights for a sequence of computations used in the artificial intelligence model, the sequence being applied to one or more encrypted data and label pairs, wherein computational details of each of the computations are defined; receiving, at the computer system, indication from an end-user computer system of one or more of the selected computations; and sending computational details of the indicated one or more selected computations toward the end-user computer system for use by the end-user computer system for verifying the indicated one or more selected computations.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of encryption with artificial intelligence models and training and the sending to another computer, it does not teach training of a model through the use of sequence of computations being applied to encrypted data and label pairs with defined computational details, receiving indication from an end-user computer system of one or more of a selected computations, and then sending those computational details of the indicated one or more selected computations toward the end-user computer system for use by the end-user computer system for verifying the indicated one or more selected computations.
Dependent claim(s) 2-6 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-6 depend.


Though Gupta et al., (US 2017/0372201 A1), part of the prior art made of record, teaches the use of encryptions with training of artificial intelligence models and the receiving from a computer system of computations in paragraph [0011] through the use of encryption with training of a deep neural network with giving of data between Alice and Bob.
And though Gomez et al., (US 2020/0036510 A1), part of the prior art made of record, teaches encryptions with training and pairs of data in paragraph [0034] through the use of encrypted neural networks using public and private keys.
The primary reason for marking of allowable subject matter of independent claims 8, 16, 17, taking claim 17 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, computer program product, and method comprising:
“homomorphically encrypting, by a first computer system, one or more data and label pairs as training data; sending by the first computer system the training data toward a second computer system, for use by the second computer system for training an artificial intelligence model having a sequence of computations and for committing information for selected ones of the sequence of computations into a distributed database; choosing by the first computer system one or more computations from selected ones of the sequence of computations that have been committed to the distributed database; sending by the first computer system indication of the one or more chosen computations toward a distributed database; receiving, by the first computer system and from the distributed database, computational details of the indicated one or more chosen computations; and verifying by the first computer system the indicated one or more chosen computations using at least the computational details and the artificial intelligence model, wherein in response to the one or more chosen computations being verified, the corresponding artificial intelligence model is considered to be verified.”
Specifically, though the prior art of made of record does teach the use of encryption with artificial intelligence models and training and the sending to another computer, it does not teach homomorphically encrypting of training data through the use of sequence of computations being applied to encrypted data and label pairs with defined computational details, receiving indication from an end-user computer system of one or more of a selected computations, and then sending those computational details of the indicated one or more selected computations toward the end-user computer system for use by the end-user computer system for verifying the indicated one or more selected computations.
Dependent claim(s) 9-15 and 18-22 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 8 and 17 upon which claims 9-15 and 18-22 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124